Citation Nr: 0731727	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  06-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residual left shoulder 
injury with brachial plexus injury.

2.  Entitlement to an initial compensable evaluation for the 
service-connected ulnar neuropathy, left forearm.  

3.  Entitlement to service connection for claimed post-
traumatic stress syndrome (PTSD).  

4.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, other than PTSD, to 
include adjustment disorder with depressed mood.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, and again from January 2003 to August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and November rating decisions 
of the RO that, among other things granted service connection 
for residual left shoulder injury with brachial plexus 
injury, evaluated as 10 percent disabling, granted service 
connection for ulnar neuropathy, left forearm, evaluated as 
noncompensable, and denied service connection for PTSD.  The 
veteran perfected a timely appeal of these determinations to 
the Board.  

In March 2007, the veteran testified in a hearing before the 
undersigned Veterans Law Judge at the RO.  At the hearing, 
additional evidence was submitted accompanied by a waiver of 
RO consideration.  These records will be considered when 
evaluating the veteran's claims.  

The issues of service connection for an innocently acquired 
psychiatric condition, other than PTSD and increase ratings 
for the service-connected left shoulder and left forearm 
disabilities are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

The weight of the medical evidence is against a showing that 
the veteran has PTSD.



CONCLUSION OF LAW

1.  The criteria for establishing entitlement to service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), and 4.125(a) 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in August 2005 and June 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was also generally informed 
that he should send to VA evidence in his possession that 
pertains to the claim and advised of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claim.  The veteran was provided with 
adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claim, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, a  VA examination, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.


II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The changes to 38 C.F.R. § 3.304(f) were 
made effective the date of the Cohen decision.  Service 
connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.  

Following a careful review of the record, the Board finds 
that service connection is not warranted for PTSD in this 
case.  

Here, the veteran's claims file indicates that the veteran 
had positive screens for PTSD and depression in June 2004.  
The veteran had some follow-up appointments with VA regarding 
his symptoms and a trial of Prozac was initiated to address 
his depressive symptoms.  

In order to determine whether the veteran had PTSD and 
whether such condition was related to his service, the 
veteran was afforded a VA examination in September 2005.  

The VA examiner noted initially that he had reviewed the 
veteran's claims file in connection with the examination.  
The veteran's personal, military, medical, and employment 
histories were noted for the record, and the veteran was 
found to be currently employed as a mechanic by a major car 
dealership.  

After thoroughly examining the veteran and his claims file, 
the examiner diagnosed the veteran with an adjustment 
disorder, chronic, with depressed mood, mild.  Regarding the 
diagnosis, the examiner stated that "[t]he veteran 
appear[ed] to meet criteria for PTSD in terms of an 
identified stressor, but the veteran [did] not meet criteria 
in terms of full symptoms presentation.  His symptom 
presentation appear[ed] to be most congruent with Adjustment 
Disorder, Chronic, With Depressed Mood, Mild."  

In light of the foregoing, the Board must deny the veteran's 
claim of service connection for PTSD.  In this regard, the 
Board notes that the VA examiner did not diagnose the veteran 
with PTSD.  

While the examiner indicated that some of the criteria were 
present, the veteran did not meet the full criteria for a 
diagnosis of PTSD.  This conclusion was reached after 
reviewing the veteran's claims file and examining the 
veteran.  

The Board finds therefore that the weight of the evidence is 
against a finding that the veteran's suffers from clinical 
PTSD in accordance with the provisions of 38 C.F.R. § 
4.125(a).  And without a current diagnosis, a claim for 
entitlement to service connection cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In so finding, the Board does not question the sincerity of 
the veteran's belief that he has PTSD due to his service.  
Nor does the Board wish to in any way diminish the veteran's 
honored service.  

However, as a lay person, the veteran is not competent on his 
own to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).   On this record, service connection for PTSD must be 
denied.  




ORDER

Service connection for claimed PTSD is denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of service connection for an 
acquired psychiatric condition, other than PTSD, and increase 
ratings for the veteran's left shoulder and left forearm 
disabilities, must be remanded for further action.  

Here, the Board notes that the veteran, in testimony before 
the Board, identified medical records relevant to the 
veteran's claim that have not been associated with the 
veteran's claims file.  These include an arthroscopy and MRI 
scheduled in connection with the veteran's left shoulder 
condition, as well as an appointment with an orthopedic 
surgeon, all scheduled for April 2007.  

The veteran also indicated that he had been receiving 
treatment for his left shoulder and arm at the VA Medical 
Center in Pittsburgh, Pennsylvania, as well as the Uniontown 
VA Outpatient Clinic. 

Based on the foregoing, the RO should attempt to obtain 
records from the VA Medical Center in Pittsburgh, 
Pennsylvania, as well as the Uniontown VA Outpatient Clinic, 
dated since August 2004, to include any April 2007 
appointments and evaluations related to the veteran's left 
shoulder and arm.  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his 
claims, to include his claim for an acquired psychiatric 
condition, that have not already been associated with the 
veteran's claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to VCAA, VA must obtain outstanding VA 
and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In addition, the Board notes that, in his testimony before 
the Board, the veteran set forth arguments indicating that 
his left shoulder disability is worse than it was at the time 
of his most recent VA examination in January 2005.  
Specifically, the veteran stated that his physicians had 
indicated that he may have rotator cuff problems.  

The veteran also indicated that he had been having more pain 
in the shoulder and that his physicians had referred him for 
an MRI and further testing.  And with respect to the 
veteran's left ulnar neuropathy, the veteran testified that 
his symptoms are related to his left shoulder injury, and 
that he suffers numbness from the elbow to and including the 
left ring and pinky fingers.  

The veteran indicated that the numbness is worse the further 
down the arm and hand it goes.  The veteran testified to 
weakness in the left hand and wrist, numbness in the left 
ring and pinky fingers, and inability to raise his left arm 
above the middle of his chest.  

Because the veteran has alleged that his condition has 
worsened, the Board concludes that this matter must be 
remanded for the veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

With respect to the veteran's claim for an acquired 
psychiatric condition, other than PTSD, the Board notes that 
the veteran underwent a psychiatric examination in September 
2005.  The examiner diagnosed the veteran with adjustment 
disorder, chronic, with depressed mood, mild.  

The examiner, however, did not indicate whether the veteran's 
current psychiatric condition was related to his service, or 
a service-connected condition, specifically his left shoulder 
and arm disabilities.  

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the September 2005 examination report 
(or a suitable substitute if this examiner is unavailable), 
for the purpose of preparing an addendum that addresses 
whether the veteran's diagnosed psychiatric condition is 
related to or had its onset during service, or whether the 
condition is secondary to a service-connected condition, to 
include the veteran's left shoulder and left arm 
disabilities.  

In this regard, the examiner is asked to consider the 
veteran's testimony and statements in the record indicating 
that his current psychiatric problems are the result of the 
troubles he has at home and at work as a result of his left 
arm and shoulder conditions.  Pursuant to the VCAA, an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

In view of the above, these matters are REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for his 
service-connected left shoulder and left 
forearm disabilities, and for an acquired 
psychiatric disability, other than PTSD.  
This should include medical and treatment 
records from the VA Medical Center in 
Pittsburgh, Pennsylvania, and the 
Uniontown VA Outpatient Clinic, dated 
since August 2004, to include any April 
2007 appointments and evaluations related 
to the veteran's left shoulder and arm. 
The veteran should also be invited to 
submit any additional evidence in his 
possession that may be relevant to his 
claim.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, and 
severity of the veteran's service-
connected left shoulder disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
testing should be accomplished.  The 
examiner should specifically address:

(a)  whether the veteran is left or 
right handed; 

(b) whether the veteran's left 
shoulder is ankylosed, and if so, 
whether the condition is productive of 
favorable ankylosis of the 
scapulohumeral articulation (abduction 
is possible to 60 degrees and the 
individual can reach his or her mouth 
and head), intermediate ankylosis 
(between favorable and unfavorable), 
or unfavorable ankylosis (abduction is 
limited to 25 degrees from the side);

(c)  whether there is limitation of 
motion of the arm at the shoulder, 
limitation of motion of the arm midway 
between the side and shoulder level, or 
limitation of the arm to 25 degrees 
from side; 

(d) whether there is malunion of the 
humerus with moderate deformity, 
malunion of the humerus with marked 
deformity, recurrent dislocation of 
the humerus at the scapulohumeral 
joint with infrequent episodes and 
guarding of movement only at shoulder 
level, recurrent dislocation of the 
humerus at the scapulohumeral joint 
with frequent episodes and guarding of 
all arm movements, fibrous union of 
the humerus, nonunion (false flail 
joint) of the humerus, or loss of head 
(or flail joint);

(e)  whether there is malunion of the 
clavicle or scapula or nonunion of the 
clavicle or scapula without loose 
movement, or dislocation of the 
clavicle or scapula, or nonunion of 
the clavicle or scapula with loose 
movement. 

In rendering an opinion, the examiner 
should also fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the left 
shoulder.  And the examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, and 
severity of the veteran's service-
connected left forearm disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

All appropriate tests and studies, 
including X-rays and range of motion 
studies (to include the degree of 
limitation of flexion and extension of 
the forearm), should be conducted, and 
all clinical findings should reported in 
detail.  

The examiner must make a finding 
regarding whether the veteran is right or 
left hand dominant.  

All symptomatology due to the service-
connected left ulnar neuropathy should be 
described.  Specifically, the examiner 
should be requested to find whether the 
veteran suffers complete or incomplete 
paralysis of his left forearm and hand.  
If incomplete, the examiner should be 
asked to state whether the veteran's 
condition is mild, moderate or severe.  
For these purposes "complete paralysis" 
includes the "griffin claw" deformity, 
due to flexor contraction of ring and 
little fingers, atrophy very marked in 
dorsal interspace and thenar and 
hypothenar eminences; loss of extension 
of ring and little fingers cannot spread 
the fingers (or reverse), cannot adduct 
the thumb; weakened flexion of the wrist.  
"Incomplete paralysis" indicates a 
degree of lost or impaired function 
substantially less than the type picture 
for complete paralysis given with each 
nerve, whether due to varied level of the 
nerve lesion or to partial regeneration.  

In the examination report, the physician 
should also render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of his left forearm, hand 
and wrist (to include with use or upon 
activity) as a result of the service-
connected disability.  To the extent 
possible, the examiner should also 
express such functional loss in terms of 
additional degrees of limited motion.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
September 2005 VA examination report (or 
a suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's diagnosed 
psychiatric condition is related to or 
had its onset during service, or whether 
the condition is secondary to a service-
connected condition, to include the 
veteran's left shoulder and left arm 
disabilities.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability, other than PTSD, 
found to be present.  

In addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
that the veteran's condition had its 
onset in service or as a result of 
service.  The examiner should also offer 
an opinion regarding whether the 
condition is secondary to a service-
connected condition, to include the 
veteran's left shoulder and left arm 
disabilities.  In this regard, the 
examiner is asked to consider the 
veteran's testimony and statements in the 
record indicating that his current 
psychiatric problems are the result of 
the troubles he has at home and at work 
as a result of his left arm and shoulder 
conditions.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


